Title: To James Madison from John Ricaud, 10 October 1816
From: Ricaud, John
To: Madison, James


        
          
            Sir
            Baltimore October 10th. 1816
          
          I now take the liberty of addressing you a few lines, which I hope you will excuse and if there is any thing improper in them, you will please

attribute it to a man that has been in Goal for near 12 months and his anxiety to get reliesed; I am in hopes you will be able to have me reliesed, for Sir I do not owe the United States more than 3000.$ which they hold me in Goal for locked up in a close Room like a criminal that has robed on the high way; The United States claim at first was about $6200—and I have paid over or caused to be paid over to Mr Glenn money long since which has reduced it to the first sum and if Mr Glenn would do his duty he might have recovered of a Gentelman in this place more money than would pay what I owe the United States. He commenced suit against the Gentelman, allured to two months since and let it stand so, when he ought to make him pay and let me be reliesed, but Sir I believe both the District Attorney and the mast⟨er⟩ all delights in keeping me here, (for what god only knows), unless it is owing to my speaking my mind too freely to them, but thank god who gave me spea⟨ch⟩ it is a liberty I take, and will as long as he grants unto me the power,
          I do not owe the amont that now stands against me, but owing to my not having proper vouchers I am compeled to be charged with it, and not the liberty allowed me to obtain those proper vouchers. I also understand that it has been represented by Major Stua⟨rt⟩ who was one of my securities that I had a Plenty of money, but Sir permit me to say it is false. If I had can any reasonable man think I would lay here for a year for the paltry sum of $3000—no, but Major Stuart had motives in this which he accomplished. It was to injure me, and get himself reliesed, when he at this time owes me $500—of the very money I am now laying in Goal for, which I lent him while in the army and which I can prove. Col. Carbry owes me near $2000. advance and lent him for to advance the soldiers which he was to give me vouchers for, but my being sick at the time and very ill, I could not take the vouchers, and here I must lay a poor distressed man with a young family and no friends to aid me to any thing.
          I am sure the United States will not be paid by keeping me here locked up, but are only ⟨at?⟩ a grate expence. I have been sick for three months and am sure if I am not des[…]ed before long I shall not be able to suppor⟨t⟩ my poor Wife when I am reliesed; now sir be pleased to permit me to beg your interfearence in my behalf and if I am not set at liberty be pleased to order me the Goal bounds so that I can walk about and breath fresh air, but if any thing within your honors reach can done order my discharge from Prison, and the blisings of God for ever rest on you and your family shall be the prairs of your obt. Sert.
          
            John Ricaudlate paymaster 36th Regts
          
        
        
          Mr. Falls will hand you this.
          
            P.S. [canceled] I am sure that there is persons that …
          
        
       